This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 32,112

 5 PRESTON BENALLY,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
 8 Robert A. Aragon, District Judge


 9   Gary K. King, Attorney General
10   Margaret E. McLean, Assistant Attorney General
11   Joel Jacobson, Assistant Attorney General
12   Santa Fe, NM

13 for Appellee

14 Jacqueline L. Cooper, Chief Public Defender
15 Sergio Viscoli, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant


18                                 MEMORANDUM OPINION

19 KENNEDY, Judge.
1       The State appeals from an order of suppression. We proposed to affirm in a

2 calendar notice. We noted that the State bears the burden of establishing reasonable

3 suspicion to make a stop, and we proposed to hold that the district court could

4 determine whether there was sufficient support for the stop in this case. The State

5 informs this Court that it will not be filing a memorandum in opposition to our

6 calendar notice. We therefore affirm based on the discussion in our calendar notice.

7       IT IS SO ORDERED.



8                                              _______________________________
9                                              RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 JONATHAN B. SUTIN, Judge




                                           2